IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1485
                                  Filed April 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL A. MCCANN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, John G. Linn,

Judge.



      A defendant appeals the district court’s imposition of a consecutive

sentence. AFFIRMED.



      Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                       2


VOGEL, Judge.

      Michael McCann appeals his sentence following his guilty plea to four

counts of delivery of a controlled substance, in violation of Iowa Code section

124.401(1)(d) (2015), and one count of possession of a controlled substance with

intent to deliver, also in violation of Iowa Code section 124.401(1)(d). McCann

claims the district court failed to adequately explain its reasons for imposing a

consecutive sentence.

      I.     Background Facts and Proceedings

      On May 16, 2016, the State charged McCann with four counts of delivery

of a controlled substance and one count of possession of a controlled substance

with intent to deliver. On June 20, McCann pled guilty to all five counts, and a

sentencing hearing was set for August 8. At sentencing, the State recommended

a term of incarceration of five years on each count and requested the terms be

served consecutively.   McCann requested any terms of incarceration to be

served concurrently. Ultimately, the district court sentenced McCann to terms of

imprisonment of five years on each of the four counts of delivery of a controlled

substance to run concurrently to each other and a term of imprisonment of five

years on the possession of a controlled substance with intent to deliver to run

consecutively to the other terms of imprisonment. In discussing its decision to

impose a consecutive sentence, the court stated:

      In balancing these factors, the Court concludes confinement will be
      the order of the Court. I’m not going to run all of these sentences
      consecutive. The Court believes adequate rehabilitation can be
      done for this defendant, and deterrence both specifically to him and
      to the community can be satisfied if the first four counts are run
      concurrent, but Count V is run consecutive, so the total sentence
      will be ten years.
                                        3


      II.    Standard of Review

      When a sentence falls within statutory limits, we review it for abuse of

discretion. State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). The district court

is required to exercise its discretion when it imposes a sentence that is not

mandatory. State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016).

      III.   Consecutive Sentence

      McCann argues the district court failed to adequately explain its specific

reasons for imposing a consecutive sentence. The State disagrees.

      In Hill, our supreme court held “[s]entencing courts should also explicitly

state the reasons for imposing a consecutive sentence.” 878 N.W.2d at 275.

The reasons must be sufficient “‘to allow appellate review of the trial court’s

discretionary action’ to impose a consecutive sentence.” Id. (quoting State v.

Barnes, 791 N.W.2d 817, 827 (Iowa 2010)). However, “a ‘terse and succinct’

statement may be sufficient, ‘so long as the brevity of the court’s statement does

not prevent review of the exercise of the trial court’s sentencing discretion.’”

State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015) (quoting State v. Johnson,

445 N.W.2d 337, 343 (Iowa 1989)).

      Upon our review of the record, we conclude the district court adequately

explained its reasons for imposing a consecutive sentence. The court made it

clear it believed imposing consecutive sentences was the best way to achieve

the twin goals of rehabilitation and deterrence. The court also indicated it had

reached that conclusion based on the specific needs of McCann and the needs

of the community. Further, from a review of the sentencing transcript, it is clear

that the thrust of both the State’s and McCann’s arguments regarding sentencing
                                      4


concerned whether the sentences would be concurrent or consecutive.        The

court then balanced the merits both positions when it pronounced the sentence.

Accordingly, the record reflects the court sufficiently stated its reasons for

imposing a consecutive sentence on McCann.

      IV.   Conclusion

      Because we conclude the district court sufficiently explained its reasons

for imposing a consecutive sentence, we affirm McCann’s sentence.

      AFFIRMED.